/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In Paragraph 59, line 7, it is believed the character “105” should be “103”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erickson (US PG Pub 2019/0389387).
Erickson discloses a fall protection system for flatbed trailers (see Figure 19) having a proximal end post assembly 62 at a first end 64, a plurality of intermediate post assemblies 72 and a distal end post assembly 66 at a second end 68 that are removably inserted into mounting side pockets 88 along a perimeter 50 of the trailer. A cable 84 connects the proximal end post assembly 62 and distal end post assembly 66 by passing through apertures 82, or “cable holders”, on each of the intermediate post assemblies 72 and being spooled on the reel, or “cable winch”, attached to the proximal end post assembly 62 (see Paragraph 61, lines 1-2). The proximal end post assembly has a vertical member 102 having a first and second opposed end 104, 108, a lateral panel 214, or “cross member”, having first and second opposed ends, and a foot 218, or “base member” having first and second opposed ends. Each of the post assemblies include a base portion 108, or “foot insert”, to be removably inserted into the mounting pockets 88 and releasably secured by a post securing mechanism 140. The proximal end post assembly 62 includes a guide pulley 356 and the distal end post assembly includes guide pulleys 352, 354 for directing and routing the cable. The intermediate post assemblies 72 are comprised of a vertical member 102 having apertures 82 positioned at a top portion 104 and an intermediate portion 106, the apertures 82 can pass through the body of the vertical member 102 or be a defined structure though which the cable passes (see Paragraph 55, lines 4-13). 
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 7 and 11 recite a safety rail for a flatbed platform having a first end post assembly, a second end post assembly and a plurality of intermediate posts being removably inserted in mounting pockets along the perimeter of the flatbed platform and having first and second cable holders which hold a cable which passes through the first and second cable holder of each intermediate post and is spooled and unspooled by a cable winch; a cable tension mechanism is connected to an end of the cable and housed on the second end post assembly and includes a visual indicator used to show if one or more predetermined cable tension criteria is met. The prior art does not properly teach or suggest the use of a cable tension mechanism in such a configuration, making claims 7 and 11 allowable.
Claims 8-10 would be allowable because they are dependent on claim 7.
Claims 12-17 are allowable because they are dependent on claim 11.
Claim 18 recites a method of providing fall protection for an elevated flatbed platform comprised of steps including: installing a first end post assembly, installing a second end post assembly, installing at least one intermediate post assembly, routing a cable through a first and second cable holder within each intermediate post assembly, tensioning the cable to meet minimum cable deflection requirements based at least on a visual indicator on the second end post assembly to show that a cable tension criteria is met. The prior art does not properly teach or suggest such a method, making claim 18 allowable.
Claims 19-20 are allowable because they are dependent on claim 18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wolter (US Pat 10,022,572) discloses a system for assembly of a lifeline which is capable of being using on a flatbed platform and has anchor posts, a cable and a cable winch. Meacham et al. (US Pat 9,731,640) discloses a mobile fall protection unit for flatbed platforms having a plurality of posts and a cable which passes along the perimeter of the flatbed platform. Conny (US Pat 9,573,629) discloses a safety rail for a flatbed trailer having a plurality of post holder assemblies inserted in mounting pockets and a cable passing through cable holders on each of the posts. Hope (GB 2464469) discloses a safety system for a flatbed trailer having a cable and a plurality of post assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Tues-Thurs 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERONICA M SHULL/Examiner, Art Unit 3612                                                                                                                                                                                                        

/Joseph D. Pape/Primary Examiner, Art Unit 3612